Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 1 of 13




    EXHIBIT 3
      Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 2 of 13



                                                                       Page 1

 1                        UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF NEW YORK
 3
 4       RACHEL COLANGELO and KATHLEEN     )                 Case No.
         PARADOWSKI, individually and on   )                 6:18-cv-01228
 5       behalf of a class of similarly    )                 [LEK/DEP]
         situated individuals,             )
 6                                         )
                  Plaintiffs,              )
 7                                         )
         vs.                               )
 8                                         )
         CHAMPION PETFOODS USA INC. and    )
 9       CHAMPION PETFOODS LP,             )
                                           )
10                Defendants.              )
                                           )
11       __________________________________)
12
13
14                       VIDEO-RECORDED VIDEOCONFERENCE
15                       DEPOSITION OF BRUCE SILVERMAN
16                         Wednesday, March 17, 2021
17                                  Volume I
18
19
20
21      Reported by:
        ROCHELLE HOLMES
22      CSR No. 9482
23      Job No. 4487163
24      PAGES 1 - 42
25

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 3 of 13


                                                            Page 2                                                           Page 4
 1            UNITED STATES DISTRICT COURT                            1              INDEX
 2            NORTHERN DISTRICT OF NEW YORK
                                                                      2   WITNESS       EXAMINATION BY                    PAGE
 3
 4 RACHEL COLANGELO and KATHLEEN ) Case No.                           3   BRUCE SILVERMAN
    PARADOWSKI, individually and on ) 6:18-cv-01228                   4   Volume I
 5 behalf of a class of similarly ) [LEK/DEP]                         5             MR. COULSON        7
    situated individuals,         )
 6                        )                                           6
          Plaintiffs,         )                                       7
 7                        )                                           8                EXHIBITS
    vs.                     )
                                                                      9   NUMBER           DESCRIPTION                PAGE
 8                        )
    CHAMPION PETFOODS USA INC. and )                                 10   Exhibit 4     Expert Report of Bruce G.    16
 9 CHAMPION PETFOODS LP,                   )                         11             Silverman, 2/24/2020,
                          )                                          12             Colangelo Case
10        Defendants.           )
                          )                                          13   Exhibit 5     Expert Report of Bruce G.    31
11 __________________________________)                               14             Silverman, 2/24/2020 Zarinebaf
12                                                                   15             Case
13
                                                                     16   Exhibit 6     Expert Report of Bruce G.    36
14     Deposition of BRUCE SILVERMAN, testifying from Los
15 Angeles, California, taken on behalf of Defendants, via           17             Silverman, 2/24/2020 Shaker
16 videoconference, beginning at 9:03 a.m. and ending at             18             Case
17 10:11 a.m. on Wednesday, March 17, 2021, before ROCHELLE          19
18 HOLMES, Certified Shorthand Reporter No. 9482, Certified
19 Realtime Reporter No. 0123.
                                                                     20
20                                                                   21
21                                                                   22
22
                                                                     23
23
24                                                                   24
25                                                                   25
                                                           Page 3                                                            Page 5
 1   APPEARANCES:                                                     1            Wednesday, March 17, 2021
 2                                                                    2            9:03 a.m. - 10:11 a.m.
 3   For Plaintiff:                                                   3
 4      ROBBINS LLP                                                   4          THE VIDEOGRAPHER: Good morning. We are on
 5      BY: TREVOR LOCKO, ATTORNEY                                    5   the record at 9:03 a.m. Pacific Daylight Time on
 6      5040 Shoreham Place                                           6   March 17th, 2021. Please note that the microphones are
 7      San Diego, California 92122                                   7   sensitive and may pick up whispering, private
 8      (619) 525-3990                                                8   conversations or cellular interference. Audio and
 9      TLocko@robbinsllp.com                                         9   video recording will continue to take place unless all
10      (Appearing via videoconference.)                             10   parties agree to go off the record.
11                                                                   11          This is Media Unit 1 of the video-recorded
12   For Defendants:                                                 12   deposition of Bruce Silverman, taken by counsel for
13      GREENBERG TRAURIG, P.A.                                      13   defendants in the matter of Rachel Colangelo and
14      BY: DAVID A. COULSON, ATTORNEY                               14   Kathleen Paradowski, et al., versus Champion Petfoods
15      333 SE 2nd Avenue, Suite 4400                                15   U.S.A. Inc. and Champion Petfoods LP, filed in the
16      Miami, Florida 33131                                         16   United States District Court, Northern District of New
17      Coulsond@gtlaw.com                                           17   York. Case 6:18-cv-01228.
18      (Appearing via videoconference.)                             18          This deposition is being held as a virtual
19                                                                   19   deposition via Zoom with the witness located in
20   VIDEOGRAPHER: SCOTT SLATER                                      20   Los Angeles, California. My name is Scott Slater from
21                                                                   21   the firm Veritext Legal Solutions and I am the
22   ALSO PRESENT: JORGE ASTORGA                                     22   videographer. The court reporter is Shelley Holmes
23                                                                   23   from the firm Veritext Legal Solutions. I am not
24                                                                   24   related to any party in this action, nor am I
25                                                                   25   financially interested in the outcome.

                                                                                                                2 (Pages 2 - 5)
                                                  Veritext Legal Solutions
800-726-7007                                                                                                     305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 4 of 13


                                                          Page 6                                                             Page 8
 1          Counsel and all present will now state their            1   representing the plaintiffs in any of these cases
 2   appearances and affiliations for the record. If there          2   against Champion?
 3   are any objections to proceeding, please state them at         3      A Yes.
 4   the time of your appearance, beginning with the noticing       4      Q Who was that?
 5   attorney.                                                      5      A I spoke to Mr. Wexler about a completely
 6          MR. COULSON: David Coulson for the                      6   different matter.
 7   defendants. And I do have a few qualifiers after your          7      Q Okay. But as to Champion, besides Mr. Locko,
 8   preface. So this deposition's actually taking place in         8   have you had any other conversations about the Champion
 9   three cases and we need to qualify further that on             9   cases with any other lawyers for the plaintiffs other
10   November 24th, 2020, Mr. Silverman was deposed in a case      10   than Mr. Locko?
11   called Song versus Champion. And that transcript will         11      A No.
12   apply in these three cases as if it was taken in these        12      Q Approximately how many hours of time of work
13   three cases.                                                  13   have you put into the Champion litigation since the
14          In addition, besides the Colangelo case,               14   November 24th deposition?
15   Mr. Silverman will be deposed by me in the Zarinebaf          15      A Oh, boy. Gosh. I would guess --
16   case, Z-A-R-I-N-E-B-A-F, versus Champion, that's in the       16   unfortunately I didn't prepare for that question. So I
17   Northern District of Illinois and the Shaker,                 17   can only estimate, but I believe it's probably about
18   S-H-A-K-E-R, versus Champion case in the Eastern              18   50 hours of additional work.
19   District of Michigan.                                         19          (Reporter clarification.)
20          So those are my qualifiers.                            20      Q BY MR. COULSON: And in total, what are the
21          THE VIDEOGRAPHER: Thank you.                           21   fees that you have billed to the plaintiffs' counsel for
22          MR. LOCKO: This is Trevor Locko on behalf of           22   your work in the Champion litigation?
23   the plaintiffs from Robbins LLP in San Diego,                 23      A What I've billed or what I've actually
24   California. And I have no problems with the qualifiers        24   received?
25   Dave just said. So ready to proceed.                          25      Q What you've billed, I assume. Hopefully for
                                                          Page 7                                                             Page 9
 1           THE VIDEOGRAPHER: Thank you very much.                 1   you you'll get paid, but --
 2           Will the court reporter please administer the          2      A Yeah, I've been pretty good about that. I
 3   oath.                                                          3   believe it's in excess of $80,000.
 4               BRUCE SILVERMAN,                                   4      Q Now, since November 24th, have you had your
 5   having been duly administered an oath in accordance with       5   deposition taken in any other cases?
 6   CCP 2094, was examined and testified as follows:               6      A No.
 7                                                                  7      Q And have you testified in trial or any other
 8                    EXAMINATION                                   8   type of proceeding as an expert witness since
 9   BY MR. COULSON:                                                9   November 24th?
10       Q So good morning, Mr. Silverman.                         10      A No.
11       A Good afternoon, Mr. Coulson.                            11      Q Have you -- since November 24th, have you been
12       Q Thank you.                                              12   engaged by any of the plaintiffs' counsel here for any
13          Okay. So we were last together on                      13   other litigation?
14   November 24th, so since that time, what work have you         14      A No.
15   done from November 24th to today in connection with any       15      Q I think you listed a case called Thomas Bailey
16   of the litigation against Champion Petfoods?                  16   versus Rite-Aid Corporation, United States District
17       A I prepared three expert reports, one for the            17   Court, Northern District of California where you
18   Michigan case, one for the Illinois case and one for the      18   indicate you were deposed December 10th, 2020.
19   New York case.                                                19          Does that refresh your recollection?
20       Q Besides preparing those expert reports, did             20      A Yes. I forgot about -- I forgot about that
21   you do any other work in connection with Champion?            21   deposition.
22       A No other than phone conversations with                  22      Q What is that case about?
23   Mr. Locko.                                                    23      A It's a case about labeling.
24       Q So Since November 24th, besides Mr. Locko,              24      Q Is it also a consumer class action complaint?
25   have you spoken with any of the other lawyers                 25      A It's a consumer class action case involving a

                                                                                                                 3 (Pages 6 - 9)
                                                 Veritext Legal Solutions
800-726-7007                                                                                                     305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 5 of 13


                                                     Page 10                                                            Page 12
 1   product that Rite-Aid sells under its own label.          1        Q BY MR. COULSON: Right. My first question was
 2       Q What's the product?                                 2     did you conduct a survey as part of your expert work in
 3       A The product is acetaminophen.                       3     the Bailey versus Rite-Aid case?
 4       Q Just in a nutshell, what's the claim made by        4        A And my answer to that was no.
 5   the plaintiffs?                                           5        Q Did you do any -- did you interview any
 6       A Rite-Aid sells, as is typical with mass             6     consumers or do any particular research as to the
 7   merchandisers like drugstores, they have -- they sell     7     consumers of those products in the Rite-Aid case?
 8   products under private label that in essence are          8        A I did not interview consumers, but I did quite
 9   emulating national brands. In this case, the product is   9     a bit of research about behavior of consumers as regards
10   emulating Tylenol. And the -- there were two versions 10        analgesic products. I happen to have a lot of
11   of the product. Well, actually it's more than two, but   11     experience with mass merchandisers and how their
12   in essence there are two. One is a version that is       12     customers tend to behave at retail.
13   marketed as a rapid release product and the second is a 13         Q In the Champion litigation, since
14   product, acetaminophen product that is not marketed as 14       November 24th, have you reviewed the deposition
15   rapid release.                                           15     transcripts of any of the plaintiff consumers who have
16           The rapid release product costs more. And        16     sued Champion?
17   according to the plaintiffs, their allegation, is that   17        A I have not.
18   the rapid release product actually does not work any     18        Q Have you interviewed any of the plaintiffs who
19   faster than the significantly lower-priced acetaminophen 19     have sued Champion in any of the cases?
20   product that is not rapid release. And, in fact, the     20        A I have not.
21   less expensive product may actually work a little bit    21        Q Have you interviewed or otherwise talked with
22   faster.                                                  22     consumers of Acana or Orijen products?
23       Q And what's the nature of your opinions in the      23        A The question is have I spoken to them, not to
24   Bailey case?                                             24     my knowledge.
25       A My opinions in that case deal with the             25        Q I take it that you've performed no consumer
                                                     Page 11                                                            Page 13
 1   materiality of claims of rapid relief. That if a            1   survey as to Champion's products; is that correct?
 2   product -- if an analgesic product promises fast relief     2      A Yes.
 3   or faster relief, consumers would consider that very        3      Q And I take it that you've conducted no focus
 4   important and be motivated to purchase it.                  4   groups as to Champion's products; is that correct?
 5       Q Do you know when that case is set for trial?          5      A Yes.
 6       A I do not. I've never discussed that with the          6      Q I asked you last time if you had reviewed the
 7   attorneys.                                                  7   expert report of Mr. Boedeker, that's spelled
 8       Q Okay. Who are the attorneys who retained you          8   B-O-E-D-E-K-E-R, he's another expert retained by the
 9   in the Bailey case?                                         9   plaintiffs, and your answer was no.
10       A I was retained by a firm in Knoxville,               10          So since November 24th, have you reviewed any
11   Tennessee.                                                 11   expert reports produced by Mr. Boedeker?
12       Q Greg Coleman?                                        12      A I don't recall.
13       A Yeah, that's it. Greg Coleman. You know, I           13      Q Have you -- have you seen any surveys or
14   hate to admit this, Trevor probably will be somewhat       14   survey results by Mr. Boedeker?
15   insulted, I think about my clients in terms of the names   15      A Hold on one second. Let me turn this off. I
16   of the lawyers I work with more than the names of the      16   took the battery out to make sure it doesn't work.
17   firms they work for.                                       17      Q Okay. No problem. I'll ask the question
18       Q In the Bailey case, did you conduct any type         18   again.
19   of consumer survey?                                        19          Since November 24th, have you reviewed any
20       A No, I did not.                                       20   surveys performed by Mr. Boedeker?
21       Q Okay. Did you conduct any kind of research           21      A No, I haven't. I don't believe so. If I did,
22   into consumers of those products at issue?                 22   I don't recall.
23          (Reporter clarification.)                           23      Q Have you spoken with Mr. Boedeker?
24          THE WITNESS: Are you asking if I conducted a        24      A I have not spoken to Mr. Boedeker.
25   survey?                                                    25      Q Champion has engaged an expert witness named

                                                                                                          4 (Pages 10 - 13)
                                              Veritext Legal Solutions
800-726-7007                                                                                                  305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 6 of 13


                                                         Page 14                                                             Page 16
 1   Professor Hanssens, who coincidentally lives and teaches       1          THE WITNESS: Now I'm seeing it.
 2   in Los Angeles, have you reviewed Mr. Hanssens' report         2       Q BY MR. COULSON: Okay. All right. It's
 3   from the Song case?                                            3   supposed to be marked as Exhibit 4.
 4       A I don't recall.                                          4          Do you recognize this report?
 5       Q Do you have any recollection of any of                   5       A Yes, I do.
 6   Dr. Hanssens' criticisms of your opinions?                     6          (Exhibit 4 was marked for identification
 7       A I don't recall. I can't recall what his                  7          and is attached hereto.)
 8   opinions were.                                                 8       Q BY MR. COULSON: This is a general question,
 9       Q You have a CV that's attached to the three               9   what changes did you make between what you did in the
10   expert reports that we're going to talk about today.          10   Song case and what you did here in this Colangelo and
11           Is there anything new to add to that CV that's        11   Paradowski case?
12   material?                                                     12       A That's a -- that's a complex question. I'll
13       A Not to the CV. The -- I guess the exhibit               13   give you the best answer I can. In these cases, and
14   that lists my experience -- testifying experience would       14   actually, I believe it's in all three cases, the
15   include the Rite-Aid case.                                    15   specific -- the diets that were discussed in each case
16       Q Okay. And since the Rite-Aid deposition on              16   was somewhat different, they were fewer -- I think, for
17   December 10th, have you been deposed at all in any other      17   example, in the New York case here, the Colangelo case,
18   litigation?                                                   18   I think there were -- my recollection is there were only
19       A No.                                                     19   two diets that were at issue and they were more in the
20       Q To your knowledge, have you produced any other          20   -- the other two cases.
21   expert reports in any other consumer litigation since         21          If I recall correctly in this case, they were
22   November 24th?                                                22   only -- the diets that were at issue, both Acana, there
23       A Yes, I have.                                            23   weren't any Orijen products. In the New York case,
24       Q And I just want to ask you about ones that are          24   there was -- I did not discuss the issue of
25   public. What cases are those?                                 25   pentobarbital. I was instructed to do that by the
                                                         Page 15                                                             Page 17
 1      A I don't think any of them are public at this              1   attorneys.
 2   time.                                                          2           There was one issue that I was asked to
 3      Q Since I last deposed you on November 24th, are            3   consider in these cases that was not included in the
 4   you aware of any orders of any court that have excluded        4   Song case, and it had to do with how consumers look at
 5   in whole or in part any of your opinions?                      5   packages in terms of looking at claims on the front of
 6      A No.                                                       6   the package versus looking for say disclaimers that
 7      Q In your past deposition we had three exhibits.            7   might appear on the reverse side of the package or the
 8   Let's start this one as Exhibit No. 4, it will be your         8   side of the package or something like that.
 9   expert report in the Colangelo case.                           9           I was sent a -- an appellate ruling from the
10          MR. COULSON: Okay. So, Mr. Astorga, you can            10   7th Circuit from a case called Bell in which the judge
11   do the share screen from that.                                11   -- at least the judge's opinion basically completely
12          MR. ASTORGA: Sorry. It says it's disabled.             12   reinforced my experience and my opinion about how
13          THE VIDEOGRAPHER: I'm on it. Go ahead now.             13   consumers look at packages when they're in stores and
14          MR. ASTORGA: Thank you.                                14   retail. I think the term I used in my report was that
15      Q BY MR. COULSON: Mr. Silverman, do you have a             15   they're not detectives, they're not claimed detectives.
16   copy of your report in front of you, a hard copy or           16   They don't -- and they shouldn't be expected to have to
17   something you can pull up digitally?                          17   hunt down disclaimers that appear on the reverse side of
18      A No, I don't. I don't have a hard copy and I              18   the package.
19   guess if I -- you know, I guess I could put it up on the      19           When I read that, I felt it appropriate to
20   screen, you know, putting -- you know, splitting the          20   speak to that without citing the ruling, that's not my
21   screen, opening a window.                                     21   place to do that, but the essence of that idea I did
22          MR. COULSON: So, Mr. Astorga, are you able to          22   speak about in these three reports.
23   get the Exhibit Share screen?                                 23       Q Okay. Do you recall anything else that's
24          MR. ASTORGA: I have it up. You can't see it?           24   different substantially between the Song report and what
25   Hold on one second.                                           25   you've done on Colangelo?

                                                                                                               5 (Pages 14 - 17)
                                                 Veritext Legal Solutions
800-726-7007                                                                                                      305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 7 of 13


                                                           Page 18                                                         Page 20
 1        A I -- gosh, I don't think so. I mean, you're               1   And I have not seen that where consumers do that.
 2   asking me about -- to try to remember exactly what is in         2   That's just a mark of consumers not trusting the
 3   three -- actually four separate reports. And each                3   marketer. And consumers tend to buy products from
 4   report is somewhat different. But I think that what I            4   companies they trust, especially premium priced
 5   just spoke about kind of is the major issues.                    5   products.
 6        Q Okay. Well, in the Bell case from the 7th                 6        Q Okay. Let's go to Page 2 of the exhibit --
 7   Circuit, the qualifier or disclaimer was actually in the         7   it's actually several pages in. It's Page 2 of your
 8   ingredient panel that lists the ingredients.                     8   report.
 9           Did you recall that?                                     9        A Could -- it would be helpful if we could get
10        A Yeah, I do recall that, yeah.                            10   rid of the toolbox on the right side over there of the
11        Q Even as to that, isn't it true that the                  11   PDF and if you could just make the page bigger, little
12   consumers who purchase Champion's products are                  12   bit easier to see.
13   information seekers, I thought you testified to that            13           If you hit the little arrow on the side. I
14   last time?                                                      14   guess I live with PDFs more than you do. There's a
15        A I said yes, I think I did testify about it and           15   little arrow right -- go up, up, up, go down that line,
16   it's in my reports. I think that people who buy                 16   down that line, down that line, down that -- there you
17   relatively expensive products for -- in this case, for a        17   go. Hit that.
18   beloved house pet, tend to want to get information about        18           Good. Less distracting. Thank you.
19   the products that they buy, they seek out information in        19        Q Okay. So in Paragraph 4 there's two products
20   various ways.                                                   20   listed, Acana Heritage Free-Run Poultry and Acana
21           But, you know, that doesn't -- you know,                21   Regionals Meadowland.
22   there's a difference in getting information and then            22           Do you see that?
23   taking a magnifying glass to seek out information in            23        A Yes, I do.
24   super detail, especially in a retail environment.               24        Q Who gave you the information about what
25        Q What do you think about this kind of stuff,              25   Champion products were at issue?
                                                           Page 19                                                         Page 21
 1   the plaintiffs as part of their claim rely on                    1      A Mr. Locko.
 2   information in small font on the back of the bag?                2      Q And do you know the time period for the class
 3          How do you reconcile that with your view that             3   that the plaintiffs are seeking to certify?
 4   people should not have to be looking at the back of the          4      A Gosh, my recollection is that -- well, I know
 5   bag for disclaimers?                                             5   that I was told when I was working on these three
 6      A I'm not saying that they shouldn't look at the              6   reports that at least the three -- these three reports I
 7   back of the bag, they can look at the back of the bag            7   should only deal with products that were made in
 8   and look at the front of the bag. It has to do with              8   Kentucky, not any of the products that were made in
 9   what they're looking for, what the process is about.             9   Canada. And again, I'm doing this by memory, but I
10          To me, a good advertiser, a good marketing               10   believe it was 2016 was the first year.
11   company, a company that does things the right way puts          11      Q And did counsel explain to you why he wanted
12   claims on the front of the package that should be               12   to confine it to these particular diets and only ones in
13   basically unarguable. They should be this is what we            13   Kentucky and only starting in 2016?
14   stand for, this is what we're about, we're willing to           14      A My understanding was that they were going to
15   stand by in that. And I think that most consumers today         15   restrict to the diets that the named plaintiffs had
16   have high expectations from first-class companies,              16   actually purchased.
17   especially from companies where they're paying premiums         17      Q Are you aware of whether in this instance --
18   for the product.                                                18   well, first of all, do you know -- are you aware of what
19          So, you know, they're going to look at the               19   Ms. Colangelo's status is in the case?
20   back for whatever they can look at, it's what they're           20      A No. My understanding is she's one of the
21   searching for and whether there's a need to search and          21   plaintiffs.
22   whether or not there's something that they would be             22      Q Okay. So you're not aware that she actually
23   looking on the back to say, "Well, is the comment, is           23   dismissed her case?
24   the statement on the front true?"                               24      A No, I'm not aware of that.
25          And in my experience, consumers don't do that.           25      Q Okay. And then as to Ms. Paradowski, besides

                                                                                                              6 (Pages 18 - 21)
                                                  Veritext Legal Solutions
800-726-7007                                                                                                      305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 8 of 13


                                                          Page 22                                                        Page 24
 1   the free-run poultry and the meadowland, what other        1        Acana or Orijen actually do not read the backs of the
 2   diets had she purchased?                                   2        package?
 3       A I don't know.                                        3            A I never said that.
 4       Q Is it possible that Ms. Paradowski actually          4            Q Well, given that the food is relatively
 5   purchased other diets than what you list here?             5        expensive, and those who purchase the food are
 6       A I have no idea.                                      6        information seekers, wouldn't you expect them to
 7       Q In the phrase "Delivering nutrients                  7        actually read at least the most prominent language on
 8   naturally," where is that found on the packaging?          8        the back of the packaging?
 9       A It's -- if you show me the package I can point       9            A I think that consumers of products like this,
10   it out to you. It's part of a list that appears, if I     10        premium priced products that they're feeding to their
11   remember correctly, on the front of the package.          11        dogs, at some point, usually when they're making their
12       Q Now, based on your experience, if a consumer 12               initial decision to purchase the product are going to
13   started buying a brand, and later -- and continued        13        look at the packaging reasonably closely. There's a lot
14   buying the brand, and later in time the packaging         14        of information on these packages. And I do believe that
15   labeling changed, is it common that the consumer          15        consumers like to get information before they make a
16   doesn't, you know, read the new packaging label but justt 16        purchase. They want to make a rational purchase.
17   continues to buy the product?                             17                The difference is -- and if we go to
18       A It's a very general question. You know,             18        subparagraph (i) here, the point is -- is what I'm
19   there's a lot of different kind of products out there     19        saying, actually the words say it pretty clearly. It is
20   and packaging sometimes does get changed. In my           20        unreasonable to expect consumers to proactively
21   experience, if there appears to be a substantial change 21          determine whether the challenge statements that appear
22   the consumer will reexamine the package just to make 22             on the front of the package are true or to somehow
23   sure that they're getting what they thought they were     23        determine if something isn't there, hasn't been
24   getting, that the product is consistent with the product 24         addressed.
25   they had been purchasing.                                 25                So that's what it's saying there. It's
                                                          Page 23                                                        Page 25
 1      Q Are there consumers out there who buy a brand              1   certainly not saying that consumers, you know, don't
 2   just out of loyalty to it?                                      2   look at the back of the package. In my opinion, you
 3      A That's been my experience, yes. A lot of                   3   know, a significant portion of consumers of products
 4   people are brand loyal and they keep buying it.                 4   like these look at both the front and back.
 5      Q I realize you don't have this report in front              5          It's how they're looking, it's what they're
 6   of you, but where in the report did you address this            6   looking for. That's -- and that's a very large
 7   question about how consumers may look at claims on the          7   difference.
 8   front versus the back?                                          8       Q What do you mean by proactive when you said
 9      A Well, it's in the report. I don't know                     9   proactively?
10   whether -- I'm not quite sure exactly what your question       10       A What I meant by proactively is -- it's in my
11   means. As we previously discussed, there's a place in          11   -- in my both experience -- in my experience, consumers
12   the report where I speak about how consumers are not           12   don't say to themselves, "Gee, should I trust these
13   inclined to go hunting to determine the truth of               13   claims on the front? So maybe there's more information
14   statements that are made on the front label.                   14   on the back and I'll go hunt that down."
15      Q Let's go to Page 12 of Exhibit 4.                         15          In my experience, consumers don't think that
16      A Okay.                                                     16   way, they don't behave that way and they don't do that.
17      Q Okay. Is it subparagraph (i) -- I guess it's              17   And the second part of this -- of this particular
18   Paragraph 32(i), is that the paragraph that relates to         18   opinion is that consumers aren't -- they would have no
19   this addition you put into this report?                        19   way of proactively saying, "Gee, I think I'm going to go
20      A Well, that's a -- that's a -- this is a list              20   to the back of the package to see what they left out."
21   or summary of all the opinions that I'm offering in the        21          I mean, if you think about that that's a
22   case. So that is one place where I speak to it, if I           22   completely illogical idea. You don't look for things
23   recall correctly. Later in the report, in my analysis,         23   that you don't know are there, that you don't expect to
24   I address that issue in a little bit more detail.              24   be there. So that's what this paragraph is about, what
25      Q Are you saying that consumers who purchase                25   this opinion is about.

                                                                                                            7 (Pages 22 - 25)
                                                  Veritext Legal Solutions
800-726-7007                                                                                                   305-376-8800
 Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 9 of 13


                                                         Page 26                                                            Page 28
 1          Videographer, if you don't mind, if you could           1           But when you're talking about something that's
 2   blow that thing up just a bit bigger. I have a big             2   an ingredient, I don't think consumers think about it
 3   computer screen, but it's a little bit hard for me to          3   that way, I really don't. I suppose that if a consumer
 4   see.                                                           4   was highly aware and highly -- and was very, very
 5       Q In testifying you've used the word disclaimer,           5   concerned about that issue, they might think about it,
 6   what do you mean by a disclaimer?                              6   but I don't think most would.
 7       A Well, it's pretty typical in both labeling and           7           You know, it really comes down to whether or
 8   advertising that sometimes there are statements made in        8   not it's something consumers should know. Whether or
 9   ads or in television commercials or labels that limit          9   not it's something consumers are entitled to know. And
10   the -- limit the claims or limit the conditions that the      10   if consumers are entitled to know about something, then
11   consumer has to meet to make the purchase.                    11   in my opinion the manufacturer should provide that
12          The best example I can think of is in                  12   information.
13   automobile advertising that you see on television,            13       Q And by "entitled," who's the source of that
14   particularly for lease programs, there'll be a very           14   entitlement, you mean like regulations by the government
15   long, almost impossible to read superimposed copy on the      15   or --
16   television screen that states all the conditions that         16       A No. No, I'm not speaking of government
17   you would have to meet to lease the vehicle.                  17   regulations, I'm speaking of, you know, being -- you
18          I think those things were invented by people           18   know, being a good consumer in my opinion includes, you
19   in your profession. They're most certainly not invented       19   know, doing a reasonable amount of -- tracking a
20   by people in mine.                                            20   reasonable amount of information so that you're making a
21       Q Well, what is the difference between a                  21   smart purchase.
22   disclaimer and a marketing message?                           22           If there is an issue of mercury, for example,
23       A Well, a marketing message -- the purpose of a           23   because there's a lot of fish in the product, in my
24   marketing message is to communicate attributes or             24   opinion, that should be revealed on the package that
25   benefits to consumers that would encourage them to see        25   there's a certain amount of -- well, there may be
                                                         Page 27                                                            Page 29
 1   the product favorably and perhaps purchase it.                 1   mercury included in this particular package, in the dog
 2          A disclaimer can be nothing more than                   2   food.
 3   additional information that the consumer might need to         3      Q Are you aware of any pet food manufacturer who
 4   know about it, about either the claim or the entire            4   makes a disclosure about the presence of any of the
 5   marketing program.                                             5   heavy metals on its packaging, whether it be lead,
 6       Q Okay. Now, you're aware -- maybe you're not,             6   arsenic, mercury or cadmium?
 7   I don't think I went over this with you before, are you        7          MR. LOCKO: Objection; outside the scope.
 8   aware that fish often have mercury in them such as tuna        8          THE WITNESS: Yes. I have not done any
 9   or salmon?                                                     9   studying like that.
10       A Yeah, I'm aware of that.                                10      Q BY MR. COULSON: So the answer is you're not
11       Q And so if you're a consumer who's aware of              11   aware; correct?
12   that and you see that an ingre -- you know, that one or       12      A That's correct.
13   more ingredients in the Acana or Orijen food consists of      13      Q Okay. Now, are you aware that consumers of
14   fish, aren't you going to be aware that there's a             14   Acana and Orijen often rotate diets for their dogs so
15   possibility of at least some amount of mercury in the         15   they're not always buying the same diet but they buy a
16   food?                                                         16   variety of diets over time?
17       A Oh, I think that's -- frankly, I think that's           17      A I'm not aware of that, no.
18   asking a lot from the consumer when you're speaking           18      Q Would that surprise you if that's the case?
19   about dog food. I think buying dog food is very               19      A It actually does surprise me somewhat. I've
20   different than going to the supermarket or the fish           20   had dogs for decades and decades and decades and we've
21   market and buying a swordfish steak. At least in              21   always been advised to, you know, stick to whatever the
22   California they actually have warnings in the                 22   dog food is, to stick to it, that it ultimately is
23   supermarket about certain fish that speak to mercury          23   better for the dog.
24   levels, et cetera. California is big on warnings about        24      Q Are you still --
25   a lot of things for consumers.                                25      A I don't pretend to be a dog nutrition expert.

                                                                                                              8 (Pages 26 - 29)
                                                 Veritext Legal Solutions
800-726-7007                                                                                                     305-376-8800
Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 10 of 13


                                                          Page 30                                                           Page 32
 1       Q Are you still feeding your dog Zignature?                 1       A Yes. For some of the products, yes.
 2       A Yes.                                                      2       Q Let's go to Page 3. These are the last two.
 3       Q After the last deposition when I told you                 3       A Yes.
 4   about the heavy metal testing in Zignature's products,          4       Q Same question as I had previously, when you
 5   have you done any research about the presence of heavy          5   compare the Song report to the Zarinebaf report, what is
 6   metal in the Zignature products that you buy?                   6   it that you changed?
 7       A I honestly don't recall you telling me about              7       A Well, pretty much I guess the same answer as I
 8   heavy metal research on Zignature. If you did, frankly,         8   gave you on the New York report would apply. My best
 9   my mission was to complete the deposition. It wasn't to         9   recollection is that there were more diets that were
10   go off and study the bag of dog food that we have.             10   considered challenged in the Song report. I also
11       Q If you go back to your transcript you can find           11   believe that there were the specific claims. In some
12   this discussion on Pages 135 to 136.                           12   instances that were being challenged, there might have
13          But, you know, the bottom line is, you know,            13   been fewer, some of the -- they eliminated some of the
14   since you've been doing the expert work in this case and       14   challenge claims.
15   since that deposition, you've done no research yourself        15           The -- my opinion regarding whether or not
16   as to whether the Zignature products you buy contain any       16   consumers hunt down for contradictions regarding front
17   level of heavy metals; is that correct?                        17   of package claims, whether they hunt them down on the
18       A That's correct. That would be very far out of            18   back, that was in this report as well. And there may
19   the scope of my assignment.                                    19   have been other things that are different. I just can't
20       Q But did you actually review these two packages           20   recall them one to one. These were -- these were fairly
21   for the Colangelo case, the Acana free-run poultry and         21   large reports. I don't memorize my reports.
22   regional meadowlands?                                          22       Q For the Zarinebaf case, are you aware of
23       A Yes. Those two -- the two diets, yes.                    23   whether the three plaintiffs, three class representative
24       Q Yeah. Did you review only one bag for each of            24   plaintiffs in the case had purchased other Champion
25   them or did you review various versions of bags for            25   diets other than the ones listed on Pages 2 and 3 of
                                                          Page 31                                                           Page 33
 1   those products?                                                 1   your report?
 2      A I think there may have been, you know, two                 2      A I don't know.
 3   from each, meaning where they changed the packaging at          3      Q Do you know when those three plaintiffs
 4   some point.                                                     4   actually began purchasing pet food made by Champion?
 5      Q Okay. Let's mark as Exhibit 5 your expert                  5      A If it was listed in the complaint, I don't
 6   report from the Zarinebaf case.                                 6   recall.
 7          (Exhibit 5 was marked for identification                 7      Q Do you know what consumer heterogeneity means?
 8          and is attached hereto.)                                 8           (Reporter clarification.)
 9      Q BY MR. COULSON: And do you recognize                       9      Q BY MR. COULSON: I may have mispronounced
10   Exhibit 5?                                                     10   this, but do you know what consumer heterogeneity means,
11      A Yeah. That appears to be my report.                       11   H-E-T-E-R-O-G-E-N-E-I-T-Y?
12      Q Okay. Let's go to Page 2.                                 12      A Do I know what it means? I'm not familiar
13          Again, I assume that counsel told you which             13   with the term.
14   products were at issue for purposes of your report?            14      Q In the field of marketing, is it common -- in
15      A Yes.                                                      15   the field of marketing, is it commonly accepted that
16      Q Okay. And did you review the actual packaging             16   consumers differ in their preferences?
17   for these products?                                            17      A Well, it's certainly commonly accepted that,
18      A At the time I did the report, yes.                        18   you know, consumers, we use the word consumers, you
19      Q Do you recall whether you reviewed more than              19   know, in the United States that has the potential to
20   one version of these various packages for these diets?         20   mean 330 million different people.
21      A I have been provided with the package graphics            21           What marketers do is they try to seek out
22   that apply to each of these products and I reviewed            22   consumers -- marketers for their products try to seek
23   everything that I was given to review.                         23   out consumers who have a lot of things in common, who
24      Q But do you recall whether there was more than             24   have similar demographics, similar psychographics,
25   one version of bags for some of these products?                25   psychographics meaning lifestyles and value systems,

                                                                                                              9 (Pages 30 - 33)
                                                 Veritext Legal Solutions
800-726-7007                                                                                                      305-376-8800
Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 11 of 13


                                                         Page 34                                                            Page 36
 1   similar interests because that's your best shot at being       1   wouldn't you agree with that?
 2   able to effectively communicate to consumers.                  2      A You know, I -- I -- there's always -- there
 3          So you try to, in essence, create -- you                3   are always individuals who, you know, kind of think more
 4   guys -- you lawyer guys would call it a class, you know,       4   narrowly. But I think that in my experience, effective
 5   marketing people refer to it as a target audience of --        5   communications allows consumers to add up the attributes
 6   that makes sense for the product that's being sold and         6   and the benefits that are being expressed by the
 7   for the way you want to sell it.                               7   advertiser.
 8       Q So even within a target audience, do all those           8          Now, some people are always going to be more
 9   consumers hear about all product features equally?             9   interested in one than the other. But I've really never
10       A No, not in my experience.                               10   heard of a situation where a consumer completely
11       Q Even within a target audience, do all                   11   discounts claims that speak to the quality of the
12   consumers buy a product for the same reason?                  12   product. And, you know, everything you've mentioned
13       A Well, you know, that's a very broad question.           13   deals with the quality of the product. It's the reason
14   In this instance, why are the consumers buying the            14   consumers will believe this product is of high quality.
15   product, they're all buying it for exactly the same           15          So I don't see consumers just saying, "Oh, I'm
16   reason, they need dog food, they have dogs that they're       16   going to ignore that, I don't care about that." That's
17   feeding.                                                      17   contrary to my experience.
18          So yes, from that standpoint the answer is             18      Q Okay. Let's go to Exhibit 6, which is your
19   yes. If you were to go a little bit broader and you           19   report in the Shaker case.
20   would say why are consumers buying your client's              20          (Exhibit 6 was marked for identification
21   products versus other brands, there are factors about         21          and is attached hereto.)
22   your client's brands that appeal in general on a broad        22      Q BY MR. COULSON: And do you recognize
23   basis appeal to the consumers that purchase it.               23   Exhibit 6?
24          Is every single factor equal, no. Does every           24      A Yes, that appears to be my report.
25   consumer think exactly the same way as another consumer       25      Q Okay. So same questions I asked before, other
                                                         Page 35                                                            Page 37
 1   that buys the product, no. But in general, the answer          1   than having different diets listed and dealing with the
 2   is yes, the answer is that -- it's what marketing is all       2   question about looking at the back of the packaging and
 3   about. Is getting consumers to say, "I'm buying this           3   including a discussion as to pentaobarbital, were there
 4   product because," and then you fill in the blank.              4   any other substantive changes between your report in the
 5       Q Right. Yeah, but even then the target                    5   Shaker case and what you did in the Song case?
 6   audience, different consumers could have different             6       A I don't believe so.
 7   reasons for liking or disliking a product; correct?            7       Q Let's look at Pages -- actually, let's turn to
 8       A The -- there are always individuals, you know,           8   Page 2 that lists the products.
 9   people are people. But the idea of marketing is --             9          Again, I assume that you were given this list
10   well, the idea of forming a target audience again is to       10   of products by the plaintiffs' counsel?
11   get people who are going to mostly agree together that        11      A Yes, I was.
12   the reasons they're buying the product are the reasons        12       Q Did you review the actual packages for these
13   suggested or communicated by the marketer.                    13   products?
14          That's how consumers choose products,                  14       A I did.
15   especially products that they personally don't use,           15       Q Do you recall whether you reviewed more than
16   meaning, you know, this is a food product, but I don't        16   one version of a package for these particular products?
17   think many people personally choose to try and eat it.        17       A If I had been provided with more than one
18       Q Right. But even let's take, you know, Orijen            18   version I reviewed it, yes.
19   or Acana, couldn't it be that some consumers who              19       Q Do you know whether the named plaintiffs in
20   purchase those products buy it because they like the          20   the Shaker case purchased Acana or Orijen products other
21   fact that it's high protein and low carbohydrates, while      21   than those listed on Page 2 of your report?
22   others really like it because they like the idea of           22       A I don't know.
23   fresh regional ingredients, whereas the person who maybe      23       Q I see with Orijen Regional Red, one of the
24   is really fixated on the high protein doesn't care -- he      24   statements that you deal with is "Nourish as nature
25   could care less about whether it's fresh or regional,         25   intended."

                                                                                                            10 (Pages 34 - 37)
                                                 Veritext Legal Solutions
800-726-7007                                                                                                      305-376-8800
Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 12 of 13


                                                       Page 38                                                         Page 40
 1          Do you see that?                                      1   would like to reserve the right for Bruce to review and
 2      A Yes.                                                    2   sign the deposition.
 3      Q But in the Zarinebaf report we just looked at,          3          MR. COULSON: And, Shelley, we'd like to order
 4   that was not listed under Orijen.                            4   this expedited because we're -- you know, the expert
 5          Do you recall that?                                   5   report, rebuttal report's due relatively soon.
 6      A Yes, I do.                                              6          THE REPORTER: Okay.
 7      Q And why not?                                            7          THE VIDEOGRAPHER: We are off the record. The
 8      A I was told by Mr. Locko that -- my                      8   time is 10:11 a.m. on March 17th, 2021.
 9   understanding is that the judge on the case ruled that       9          This concludes today's testimony given by
10   that was to be taken out.                                   10   Bruce Silverman. The total number of media units used
11      Q Have you formed an opinion on what "Nourish as         11   was two and will be retained by Veritext Legal
12   nature intended" means?                                     12   Solutions.
13      A Have I formed an opinion as to what it means?          13              (Time Noted: 10:11 a.m.)
14      Q Right.                                                 14
15      A I think that -- I think I did speak to it in           15
16   my report. I think -- I think I addressed very              16
17   specifically that phrase.                                   17
18          MR. COULSON: Let's take a ten-minute break.          18
19   I don't have a lot left. I think we'll finish within a      19
20   half hour at most.                                          20
21          THE WITNESS: Okay.                                   21
22          MR. COULSON: So let's take a ten-minute              22
23   break.                                                      23
24          THE WITNESS: Okay.                                   24
25          THE VIDEOGRAPHER: We are off the record. The         25
                                                       Page 39                                                         Page 41
 1   time is 10:02 a.m.                                           1              PENALTY OF PERJURY
 2             (A brief recess was taken.)                        2
 3          THE VIDEOGRAPHER: We are back on the record.          3      I, BRUCE SILVERMAN, do hereby declare under penalty
 4   The time is 10:09 a.m.                                       4   of perjury that I have read the foregoing transcript of
                                                                  5   my deposition; that I have made such corrections as
 5       Q BY MR. COULSON: Were you asked to render any
                                                                  6   noted herein, in ink, initialed by me, or attached
 6   opinions other than those that you provided when you
                                                                  7   hereto; that my testimony as contained herein, as
 7   were deposed November 24th and those that you've
                                                                  8   corrected, is true and correct.
 8   provided in your various expert reports and provided
                                                                  9
 9   today?                                                      10         EXECUTED this _______ day of _____________,
10       A That's it.                                            11   20__, at _____________________, __________________.
11       Q Okay. Other than the opinions from your                               (City)        (State)
12   various expert reports and from the November 24th           12
13   deposition and today, have you formed any other opinions    13
14   that you will provide at trial?                             14           ______________________________
15       A No.                                                                   BRUCE SILVERMAN
16       Q Is there any testimony you've given either            15              Volume I
17   back on November 24th or today that you'd like to           16
                                                                 17
18   change?
                                                                 18
19       A I think that -- I think that in the
                                                                 19
20   November 24th deposition when I reviewed the transcript
                                                                 20
21   I did find some things to correct. So they were noted       21
22   on the errata sheet. But other than that, nothing.          22
23          MR. COULSON: Okay. At this time I have no            23
24   further questions.                                          24
25          MR. LOCKO: No questions on my behalf. I              25

                                                                                                         11 (Pages 38 - 41)
                                               Veritext Legal Solutions
800-726-7007                                                                                                  305-376-8800
Case 6:18-cv-01228-LEK-ML Document 131-5 Filed 04/15/21 Page 13 of 13


                                                                   Page 42                                                                      Page 44
                                                                              1   March 17, 2021
 1      CERTIFICATE OF CERTIFIED SHORTHAND REPORTER                           2   BRUCE SILVERMAN
 2     I, Rochelle Holmes, the undersigned, a Certified                           C/O: TREVOR LOCKO, ATTORNEY
                                                                              3   OF: ROBBINS LLP
 3 Shorthand Reporter of the State of California, do hereby                         TLocko@robbinsllp.com
 4 certify:                                                                   4
                                                                                  Re: 3/17/2021 Deposition of: BRUCE SILVERMAN
 5     That the foregoing proceedings were taken                              5   RACHEL COLANGELO and KATHLEEN PARADOWSKI VS.
 6 before me via videoconference; that any witnesses in the                       CHAMPION PETFOODS USA INC.
                                                                              6   CLAIM NO.: 6:18-cv-01228
 7 foregoing proceedings, prior to testifying, were                           7   Dear Sir/Madam:
 8 administered an oath; that a record of the proceedings                     8     This letter is to advise that the transcript of
                                                                                  the above-referenced deposition has been completed
 9 was made by me using machine shorthand which was                           9   and is available for review. Please contact our
10 thereafter transcribed under my direction; that the                            office to come to our office at (800) 275-7991 to
                                                                             10   make arrangements to read and sign or sign below to
11 foregoing transcript is a true record of the testimony                         waive review of this transcript.
12 given.                                                                    11
                                                                                     It is suggested that the review of this
13     Further, that if the foregoing pertains to the                        12   transcript be completed within 30 days of your
                                                                                  receipt of this letter, as considered reasonable
14 original transcript of a deposition in a Federal Case,                    13   under Federal Rules*; however, there is no Florida
15 before completion of the proceedings, review of the                            Statute to this regard.
                                                                             14
16 transcript [X] was [ ] was not requested.                                         The original of this transcript has been
17     I further certify I am neither financially                            15   forwarded to the ordering party and your errata, once
                                                                                  received, will be forwarded to all ordering parties.
18 interested in the action nor a relative or employee                       16
19 of any attorney or any party to this action.                              17   Sincerely,
                                                                             18
20     IN WITNESS WHEREOF, I have this date subscribed my                         ROCHELLE HOLMES, Certified Shorthand Reporter
21 name. Dated: March 18, 2021                                               19
                                                                             20     WAIVER:
22                                                                                  I, _________________ hereby waive the reading &
23                                                                           21     signing of my deposition transcript.
                                                                             22     ___________________________          ________________
24              <%6742,Signature%>                                                   Deponent Signature          Date
               Rochelle Holmes                                               23
                                                                             24     *Federal Civil Procedure Rule 30(e)/Florida Civil
25             CSR No. 9482, CCRR No. 0123                                   25      Procedure Rule 1.310(e)

                                                                   Page 43
 1            ERRATA SHEET
 2   DO NOT WRITE ON THE TRANSCRIPT - ENTER CHANGES HERE
     In Re: RACHEL COLANGELO and KATHLEEN PARADOWSKI VS.
 3       CHAMPION PETFOODS USA INC.
     CLAIM NO.: 6:18-cv-01228
 4   DATE: 3/17/2021
     DEPONENT: BRUCE SILVERMAN
 5
     ___________________________________________________
 6   PAGE LINE      CORRECTION & REASON
     ___________________________________________________
 7   ___________________________________________________
     ___________________________________________________
 8   ___________________________________________________
     ___________________________________________________
 9   ___________________________________________________
     ___________________________________________________
10   ___________________________________________________
     ___________________________________________________
11   ___________________________________________________
     ___________________________________________________
12   ___________________________________________________
     ___________________________________________________
13   ___________________________________________________
     ___________________________________________________
14   ___________________________________________________
     ___________________________________________________
15   ___________________________________________________
     ___________________________________________________
16   ___________________________________________________
     ___________________________________________________
17   ___________________________________________________
     ___________________________________________________
18
19   Under penalties of perjury, I declare that I have
20   read the foregoing document and that the facts stated
21   are true.
22
23
24   ____________________________________________________
25   DATE             BRUCE SILVERMAN


                                                                                                                                12 (Pages 42 - 44)
                                                             Veritext Legal Solutions
800-726-7007                                                                                                                              305-376-8800
